      Case 1:19-cv-00563-LG-RPM Document 27 Filed 09/14/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 MARK BORDEN                                                          PLAINTIFF

 v.                                              CAUSE NO. 1:19cv563-LG-RPM

 HARRISON COUNTY                                                    DEFENDANT

         ORDER ADOPTING PROPOSED FINDINGS OF FACT AND
            RECOMMENDATION AND DISMISSING LAWSUIT
                  FOR FAILURE TO PROSECUTE

      BEFORE THE COURT are the [24] Proposed Findings of Fact and

Recommendation entered by United States Magistrate Judge Robert P. Myers, Jr.,

in which he recommends dismissal of Plaintiff Mark Borden’s 42 U.S.C. § 1983

complaint for failure to prosecute.

      At the time Borden filed this lawsuit, he was incarcerated at the Harrison

County Adult Detention Center in Gulfport, Mississippi. Judge Myers entered the

Proposed Findings recommending dismissal after Borden failed to appear at the

omnibus hearing conducted on August 26, 2020. The copy of the Minute Entry

regarding the Omnibus hearing and the copy of the Proposed Findings mailed to

Borden were returned to the Court as undeliverable. A search conducted on the

Mississippi Department of Corrections’ website reveals that Borden is no longer

incarcerated. Therefore, the Court has no way of contacting Borden. The Court

previously informed Borden that failure to advise the court of a change of address

may result in sua sponte dismissal of his lawsuit without further notice. (Order, at

2, ECF No. 3.)
      Case 1:19-cv-00563-LG-RPM Document 27 Filed 09/14/20 Page 2 of 2




      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Myers’ Proposed Findings of Fact and Recommendation is neither clearly

erroneous nor contrary to law. This lawsuit is dismissed without prejudice for

failure to prosecute.

      IT IS, THEREFORE, ORDERED AND ADJUDGED the [24] Proposed

Findings of Fact and Recommendation entered by United States Magistrate Judge

Robert P. Myers, Jr., are ADOPTED as the opinion of the Court. This lawsuit is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 14th day of September, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
